DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. 
The prior art of record fails to disclose the limitation “an output of the first amplification being provided as a gate voltage to a gate bias for a power MOSFET thereby gating a voltage provided by the power supply such that the output of the first amplification is amplified to the voltage of the power supply” of claims 1 and 20.
The examiner has cited Orszulak (US 2013/0267947 A1) as the most pertinent prior art reference. Orszulak teaches a similar device for generating RF power for an electrosurgical instrument comprising several of the claimed limitations.
Regarding claim 1, the identified prior art describes a circuit that generates electrosurgical current for the electrosurgical instrument, the circuit comprising a waveform generation module that outputs a waveform that is an AC signal; wherein the circuit is programmed to provide the electrosurgical current according to a specified set of predefined parameters, wherein the parameters are a member of a set consisting of power level, mode, monopolar setting, or bipolar setting; a housing encapsulating the circuit, wherein the housing has at least one plug receptacle electrically connected to the circuit and defining a plug 
Orszulak fails to teach that the waveform is amplified with a first amplification, an output of the first amplification being provided as a gate voltage to a gate bias for a power MOSFET thereby gating a voltage provided by the power supply such that the output of the first amplification is amplified to the voltage of the power supply; the plug receptacle includes a predetermined prong configuration and includes a read and write RFID, wherein the electrosurgical instrument has a plug with a predefined prong configuration that is configured to mate with the predetermined prong configuration of at least one of the plug receptacles so that the plug electrically connects to at least one of the plug receptacles in the housing.
Examiner has cited McCartan (US 5,995,348), Garito (US 8,998,891 B2), and Chang (US 2013/0304061 A1) as other pertinent prior art references which teach limitations absent from Orszulak.

Garito teaches the use of a plug receptacle including a predetermined prong configuration, as well as an electrosurgical instrument having a plug with a predefined prong configuration that is configured to mate with the predetermined prong configuration of at least one of the plug receptacles so that the plug electrically connects to at least one of the plug receptacles in the housing, as discussed in the final office action dated 09/15/2021.
Chang teaches the use of a read and write RFID, as discussed in the final office action dated 09/15/2021.
However, upon further consideration and Applicant’s remarks and arguments, these references, whether taken individually or together, fail to teach the claim limitations “…thereby gating a voltage provided by the power supply such that the output of the first amplification is amplified to the voltage of the power supply”
Furthermore, no other pertinent prior art reference was found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto. Claims 2-19 are allowed due to their respective dependencies on claim 1.
Regarding claim 20, Orszulak teaches a circuit that generates electrosurgical current for the electrosurgical instrument, the circuit comprising a waveform generation module that outputs a waveform that is an AC signal; wherein the circuit is programmed to provide the 
Orszulak fails to explicitly teach that the waveform is amplified with a first amplification, an output being provided as a gate voltage to a gate bias for a power MOSFET; the use of read and write RFIDs; the circuit includes a GPS location component therein that provides a location of the circuit, and a lookup table including a listing of approved locations stored in the circuit; wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations.
Examiner has cited McCartan (US 5,995,348), Chang (US 2013/0304061 A1), and Cioanta (US 2009/0281464 A1) as other pertinent prior art references which teach limitations absent from Orszulak.

Chang teaches the use of a read and write RFID, as discussed in the final office action dated 09/15/2021.
Cioanta teaches a GPS location component therein that provides a location of the circuit, and a lookup table including a listing of approved locations stored in the circuit; wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations, as discussed in the final office action dated 09/15/2021.
However, upon further consideration and Applicant’s remarks and arguments, these references, whether taken individually or together, fail to teach the claim limitations “…thereby gating a voltage provided by the power supply such that the output of the first amplification is amplified to the voltage of the power supply”
Furthermore, no other pertinent prior art reference was found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/N.S.B./Examiner, Art Unit 3794